"Every person is entitled to five hundred dollars worth of his homestead, or of his interest therein, as a homestead right." P. S., c. 138, s. 1. A right to receive a conveyance by virtue of a contract is an interest in land upon which creditors may levy, and which may be subject to a homestead right. P. S., c. 290, s. 8. The defendant's payment to Eaton of the amount due on the bond (P. S., c. 220, s. 8) is immaterial. It could not deprive the plaintiffs of, or affect their right to, a homestead. To entitle one to a homestead right it is not essential that he actually dwell on the land in which it is claimed. Upon the evidence, it was competent for the court to find that the Eaton farm was actually and conveniently used by the plaintiffs in connection with the house where they lived, and was necessary to the convenient enjoyment of the house by them as home. Buxton v. Dearborn, 46 N.H. 43, 44, 45; Cole v. Bank, 59 N.H. 53, 321; Nichols v. Nichols, 69 N.H. 621; Rogers v. Bank, 63 N.H. 428.
Exceptions overruled.
All concurred.